1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
8                              CENTRAL DISTRICT OF CALIFORNIA
9    CIRON B. SPRINGFIELD,                  )     NO. CV 17-7222-DDP (AGR)
                                            )
10                        Plaintiff,        )
                                            )     ORDER ACCEPTING FINDINGS AND
11       v.                                 )     RECOMMENDATION OF UNITED
                                            )     STATES MAGISTRATE JUDGE
12   G. BIAGGINI, et al.,                   )
                                            )
13                        Defendants.       )
                                            )
14
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
15
     file, and the Report and Recommendation of the United States Magistrate Judge. No
16
     objections to the Report have been filed. The Court accepts the findings and
17
     recommendation of the Magistrate Judge.
18
              IT IS ORDERED that Defendants’ motion to dismiss the First Amended Complaint
19
     (“FAC”) is DENIED. Defendants are ordered to file an Answer to the FAC within 30 days
20
     after entry of this order.
21
22
     DATED:        
23                                                DEAN D. PREGERSON
                                                 United States District Judge
24
25
26
27
28
